DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-11, and 14-24 are pending. 
All claims are currently rejected. 

Response to Arguments
Applicant’s arguments on pages 12-17 of Applicant’s responses filed 01/06/2022 that Wollenweber (US 20160163042) fails to obtain a motion curve of a center of mass of the subject. 
Applicant’s arguments have been fully considered and found persuasive. However, upon further consideration and searching, new grounds of rejections have been made in view of newly found prior art, Iatrou, et al., US 20060120586, which teaches the use of a waveform or motion curve, characterizing motion of a center of mass of a subject, for determination physiological motion in fig. 6 and paragraph 67.
Therefore, the claims stand rejected.

Withdrawn Rejections
Pursuant of Applicant’s responses filed 01/06/2022, the rejections made to claims 1, 4-11, and 14-24 under 35 U.S.C. 112(b) have been withdrawn. 


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the labels for the horizontal axis and the vertical axis in figure 8 as described in the specification, paragraph 103.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4-11, and 14-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11 and 20 recite “obtaining a motion curve of a center of mass of the subject”, thereby encompassing the interpretation that the obtained motion curve is that of a center of mass of the whole subject itself. However, the most relevant portion of the specification relating to the limitation is paragraph 103 which only states that “the motion curve of the scan region may include a motion curve of a center of mass of a certain organ including, for example, the heart, of a subject”. It therefore appears that the disclosure only provides support for obtaining a motion curve of a center of mass of a region/organ of the subject, but not that the motion curve is that of a center of mass of the whole subject itself.  
Claims 4-10, and 14-20 and 21-24 are rejected based on their respective dependencies on claims 1, 11 and 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 11 and 20 recite “obtaining a motion curve of a center of mass of the subject”. 
It is unclear if the recited center of mass of the subject refers to the whole subject or a region of the subject as preceding limitations positively call for dividing the scan volume of the subject into one or more scan regions. 
Claims 1, 11 and 20 further recite “determining whether there is physiological motion in the scan region based on the motion curve”. It is unclear what additional meaning is conferred by the limitation as the prior limitation calls for obtaining a motion curve which is indicative of a presence of physiological motion. The recitation “obtaining a motion curve of a center of mass of the subject; determining whether there is physiological motion in the scan region based on the motion curve” maybe amended to recite --determining a presence of physiological motion in the scan region based on a motion curve of a center of mass of the subject-- or --obtaining a motion curve of a center of mass of the subject; wherein the motion curve is indicative of a presence of physiological motion in the scan region--
Line 7 of claim 5 and line 7 of claim 15 recite “a motion curve”. However, claims 1 and 11 from which claims 5 and 15 depend, respectively, already set forth “a motion curve”. Hence, it is unclear as to whether the “motion curve” in line 7 of claim 5 and line 7 of claim 15 refer to the same “motion curve” set forth in line 6 of claim 1 and line 9 of claim 11, respectively. For examination purposes, it is assumed that the “motion curve” in line 7 of claim 5 and line 7 of claim 15 refer to the same “motion curve” set forth in line 6 of claim 1 and line 7 of claim 11, respectively.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 9-11, 14-16, 18-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wollenweber, S.D., US 20160163042, hereafter referred to as “Wollenweber” in view of Iatrou, et al., US 20060120586, hereafter referred to as “Iatrou”.

Regarding claim 1, Wollenweber teaches a method (see method 600 for imaging an object in fig. 6 and paragraph 45) implemented on at least one machine each of which has at least one processor and a storage device (see imaging system 200 of fig. 8 which includes a workstation CPU 240 and a storage device according paragraph 71), the method comprising: 
determining a scan volume of a subject supported by a scan table (see step 602 of fig. 1  and paragraph 46 for the scout scan of a scan range or volume (paragraph 44) of a patient being imaged supported on a bed or table according to paragraph 24); 
dividing the scan volume of the subject into one or more scan regions (see fig. 7 and paragraphs 48-49 which explain that the scan range for a given patient a determined including overlapping FOVs or bed positions); 
for each scan region of the one or more scan regions,
determining whether there is a physiological motion in the scan region (see steps 608-610 in fig. 6 and paragraphs 51-52 for the determination of motion in a current FOV or bed position);
determining a scan mode for scanning the scan region based on whether there is the physiological motion in the scan region, wherein the scan mode includes a first mode and a second mode (paragraph 52 indicate that a motion mitigation scanning is implemented if a threshold motion is detected. According to paragraph 52, if no motion is detected for the specified position or segment, no gated scan is performed for that position or segment.), the scan mode includes the first mode if it is determined that there is no physiological motion in the scan region, and the scan mode includes the paragraph 54 discloses two modes of scanning based on a determination of whether physiological motion occur as made in steps 608 and 610 of fig. 6);
acquiring positron emission tomography (PET) data by performing a scan of the scan region based on the scan mode (see step 618 of fig. 6 and paragraph 54 for the performance of the scan based on determined scan parameters); 
While Wollenweber teaches in step 618 of fig. 6 and paragraph 54 that the scan is performed using determined parameters as a motion-mitigated scan, a first mode, or none motion-mitigated scan, a second mode, and in paragraph 55 that an image is reconstructed from the PET data, Wollenweber does not explicitly state wherein the first mode is at least a static mode or a transmission mode for scanning the scan region, the second mode is a gating mode for scanning the scan region, generating a PET sub-image of the scan region based on the PET data of the scan region; generating a PET image of the scan volume based on one or more PET sub-images.
However, in a different embodiment (figs. 3-4), Wollenweber teaches an imaging protocol wherein the first mode is at least a static mode or a transmission mode for scanning the scan region, the second mode is a gating mode for scanning the scan region  (see paragraphs 30-31 for the static mode imaging of segments where no motion occurs and motion mitigation imaging in segments where motion occurs, where the motion mitigation includes parameters such as increased acquisition time based on a preferred motion mitigation technique such as 4D or quiescent-period gating, in paragraph 43). Fig. 4 also depicts generating a PET sub-image of the scan region based on the PET data of the scan region (see step 420 of fig. 4 and paragraph 40 for the PET image data collected for the various bed or detector positions); generating a PET image of the scan volume based on one or more PET sub-images (see step 422 and paragraph 40 for the generation of the whole body image upon stitching together of the “slices of data and/or images”).

Wollenweber does not teach obtaining a motion curve of a center of mass of the subject; and that the determination of physiological motion is based on the motion curve.
However, Iatrou teaches a method for extracting information of a cardiac cycle from projection data including estimating raw motion data representative of the motion of the center of cardiac mass from the one or more sets of CT projection data (see abstract) by obtaining a motion curve (waveform 124 of fig. 6 and paragraph 67) of a center of mass of the subject (paragraph 67 describes the waveform as a amplitude of extracted motion of the center of mass plotted against time); and that the determination of physiological motion is based on the motion curve (see paragraph 67 for the derivation of physiological motion from the waveform and also matching points along the waveform to physiological events in paragraph 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wollenweber’s physiological motion determination to include Iatrou’s use of motion waveform 124 (i.e. obtaining a motion curve of a center of mass of the subject and determining physiological motion based on the motion curve)in ascertaining the amplitude of motion in the region of interest (paragraphs 67-69), as taught by Iatrou, in order to improve acquisition of projection data when there is less motion, thereby reducing artifacts (see paragraph 70 of Iatrou).

Regarding claim 4, Wollenweber in view of Iatrou teaches all the limitations of claim 1 above.
Wollenweber further teaches wherein the first mode is the static mode, and the second mode is the gating mode (see paragraphs 30-31 for the static mode imaging of segments where no motion occurs and motion mitigation imaging in segments where motion occurs, where the motion mitigation includes parameters such as increased acquisition time based on a preferred motion mitigation technique such as 4D or quiescent-period gating, in paragraph 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the embodiment in fig. 6 to incorporate the fig. 4 step of reconstructing an image for each position in step 616 of fig. 6 the way the embodiment of fig. 4 does in steps 420 and 422, as paragraph 55 states that “values of R for each position may be determined and used in the reconstruction of an image (e.g., using one or more aspects of embodiments discussed in connection with FIG. 1-5”, meaning elements of the embodiment in fig. 4 maybe incorporated in the image reconstruction of the embodiment in fig. 6 to improve identification of portions of the scan regions for which motion mitigation processing is to be applied. See paragraph 21. 

Regarding claim 5, Wollenweber in view of Iatrou teaches all the limitations of claim 1 above.
Wollenweber further teaches wherein for each scan region of the one or more scan regions, the determining whether there is a physiological motion in the scan region based on the motion curves comprises: 
obtaining reference PET data of the scan region acquired in the first mode or in the second mode (see paragraph 46 for the scout CT scan captured in a static non-gated mode so while Wollenweber does not explicitly indicate that the scout image is PET, it would have been obvious to retrieve such a scout image from a PET image data from a database (see paragraphs 47-49) for use as a reference PET data);
dividing the reference data of the scan region into a plurality of data frames (see the scan normalization step 606 of fig. 6 and fig. 7. Paragraphs 48-49 indicate that the normalization or dividing step allows for use of a common database or lookup table to be used in analyzing a given patient for whom a scan is to be performed. This is, reference data is acquired for the specific patient along with historically specified fields of view or regions); 
Wollenweber, nevertheless, does not teach obtaining a motion curve based on the plurality of data frames; and determining whether there is the physiological motion in the scan region based on the motion curve.
However, Iatrou teaches a method for extracting information of a cardiac cycle from projection data including estimating raw motion data representative of the motion of the center of cardiac mass from the one or more sets of CT projection data (see abstract) by obtaining a motion curve (waveform 124 of fig. 6 and paragraph 67) based on the plurality of data frames (paragraph 63 describes the use of image slices); and that the determination of physiological motion is based on the motion curve (see paragraph 67 for the derivation of physiological motion from the waveform and also matching points along the waveform to physiological events in paragraph 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wollenweber’s physiological motion determination to include Iatrou’s use of motion waveform 124 (i.e. obtaining a motion curve based on the plurality of data frames; and determining whether there is the physiological motion in the scan region based on the motion curve) in ascertaining the amplitude of motion in the region of interest (paragraphs 67-69), as taught by Iatrou, in order to improve acquisition of projection data when there is less motion, thereby reducing artifacts (see paragraph 70 of Iatrou).

Regarding claim 6, Wollenweber in view of Iatrou teaches all the limitations of claim 5 above.
Wollenweber further teaches wherein the reference PET data is at least part of the first PET data of the scan region acquired in the first mode (see paragraph 46 for the scout CT scan captured in a static non-gated mode so while Wollenweber does not explicitly indicate that the scout image is PET, it would have been obvious to retrieve such a scout image from a PET image data from a database (see paragraphs 47-49) for use as a reference PET data).

Regarding claim 7, Wollenweber in view of Iatrou teaches all the limitations of claim 5 above.
Wollenweber further teaches wherein for each scan region of the one or more scan regions, the determining whether there is a physiological motion in the scan region based on the motion curve further comprises: 
obtaining a spectrum characteristic corresponding to the motion curve (See paragraph 32 for the R value generation indicative of the motion frequency); and
 obtaining a physiological motion characteristic based on the spectrum characteristic (Paragraph 32 describes that the value of R is a metric used to analyze, identify and describe an amount of motion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the embodiment in fig. 6 to incorporate the PCA based waveform generation step in fig. 1 to improve identification of portions of the scan regions for which motion mitigation processing is to be applied. See paragraph 21. Paragraph 55 further states that “values of R for each position may be determined and used in the reconstruction of an image (e.g., using one or more aspects of embodiments discussed in connection with FIG. 1-5”, meaning elements of the embodiment in fig. 1 maybe incorporated in the image reconstruction of the embodiment in fig. 6.

Regarding claim 9, Wollenweber in view of Iatrou teaches all the limitations of claim 1 above.
Wollenweber does not teach obtaining a topogram of the one or more scan regions of the scan volume, wherein for each scan region of the one or more scan regions, the determining whether there is a physiological motion in the scan region comprises determining whether there is a physiological motion in the scan region based on the topogram.
However, Fox further teaches obtaining a topogram of the one or more scan regions of the scan volume, wherein for each scan region of the one or more scan regions (see figs. 3A-3C and paragraphs 23-24 for the images depicting intensity levels within the region of interest), 
the determining whether there is a physiological motion in the scan region comprises determining whether there is a physiological motion in the scan region based on the topogram (paragraph 36 describes an image showing regions of high activity as dark regions in fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wollenweber’s process for use with PET images the way Fox teaches to effectively distinguish the region of interest (see paragraph 49). 

Regarding claim 10, Wollenweber in view of Iatrou teaches all the limitations of claim 1 above.
Wollenweber further teaches wherein the PET image of the scan volume is generated by stitching the PET sub-images of the one or more scan regions (The embodiment in fig. 4 includes step 420 of fig. 4 and paragraph 40 which includes stitching together the PET image data collected for the various bed or detector positions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the embodiment in fig. 6 to incorporate the fig. 4 step of reconstructing an image for each position in step 616 of fig. 6 the way the embodiment of fig. 4 does in 

Regarding claim 11, Wollenweber teaches a system (see system 200 of fig. 8 and paragraph 56), comprising: a computer-readable storage medium (see paragraph 71 for the memory) storing executable instructions (see paragraph 71 for the computer programs and instructions), and at least one processor (see microprocessor in paragraph 71) in communication with the computer-readable storage medium (see paragraph 71 for the communication bus connected to the microprocessor), when executing the executable instructions, causing the system to implement a method (see method 600 for imaging an object in fig. 6 and paragraph 45), comprising:
determining a scan volume of a subject supported by a scan table (see step 602 of fig. 1  and paragraph 46 for the scout scan of a scan range or volume (paragraph 44) of a patient being imaged supported on a bed or table according to paragraph 24); 
dividing the scan volume of the subject into one or more scan regions (see fig. 7 and paragraphs 48-49 which explain that the scan range for a given patient a determined including overlapping FOVs or bed positions); 
for each scan region of the one or more scan regions, determining whether there is a physiological motion in the scan region (see steps 608-610 in fig. 6 and paragraphs 51-52 for the determination of motion in a current FOV or bed position);
determining whether there is the physiological motion in the scan region 
paragraph 52 indicate that a motion mitigation scanning is implemented if a threshold motion is detected. According to paragraph 52, if no motion is detected for the specified position or segment, no gated scan is performed for that position or segment), the scan mode includes the first mode if it is determined that there is no physiological motion in the scan region, and the scan mode includes the second mode if it is determined that there is the physiological motion in the scan region (paragraph 54 discloses two modes of scanning based on a determination of whether physiological motion occur as made in steps 608 and 610 of fig. 6);
acquiring positron emission tomography (PET) data by performing a scan of the scan region based on the scan mode (see step 618 of fig. 6 and paragraph 54 for the performance of the scan based on determined scan parameters); 
While Wollenweber teaches in step 618 of fig. 6 and paragraph 54 that the scan is performed using determined parameters as a motion-mitigated scan, a first mode, or none motion-mitigated scan, a second mode, and in paragraph 55 that an image is reconstructed from the PET data, Wollenweber does not explicitly state wherein the first mode is at least a static mode or a transmission mode for scanning the scan region, the second mode is a gating mode for scanning the scan region, generating a PET sub-image of the scan region based on the PET data of the scan region; generating a PET image of the scan volume based on one or more PET sub-images.
However, in a different embodiment (figs. 3-4), Wollenweber teaches an imaging protocol wherein the first mode is at least a static mode or a transmission mode for scanning the scan region, the second mode is a gating mode for scanning the scan region  (see paragraphs 30-31 for the static mode imaging of segments where no motion occurs and motion mitigation imaging in segments where motion occurs, where the motion mitigation includes parameters such as increased acquisition time based on a preferred motion mitigation technique such as 4D or quiescent-period gating, in paragraph 43). Fig. 4 also depicts generating a PET sub-image of the scan region based on the PET data of the scan region (see step 420 of fig. 4 and paragraph 40 for the PET image data collected for the various bed or detector positions); generating a PET image of the scan volume based on one or more PET sub-images (see step 422 and paragraph 40 for the generation of the whole body image upon stitching together of the “slices of data and/or images”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the embodiment in fig. 6 to incorporate the fig. 4 step of reconstructing an image for each position in step 616 of fig. 6 the way the embodiment of fig. 4 does in steps 420 and 422, as paragraph 55 states that “values of R for each position may be determined and used in the reconstruction of an image (e.g., using one or more aspects of embodiments discussed in connection with FIG. 1-5”, meaning elements of the embodiment in fig. 4 maybe incorporated in the image reconstruction of the embodiment in fig. 6 to improve identification of portions of the scan regions for which motion mitigation processing is to be applied. See paragraph 21.
Wollenweber does not teach obtaining a motion curve of a center of mass of the subject; and that the determination of physiological motion is based on the motion curve.
However, Iatrou teaches a method for extracting information of a cardiac cycle from projection data including estimating raw motion data representative of the motion of the center of cardiac mass from the one or more sets of CT projection data (see abstract) by obtaining a motion curve (waveform 124 of fig. 6 and paragraph 67) of a center of mass of the subject (paragraph 67 describes the waveform as a amplitude of extracted motion of the center of mass plotted against time); and that the determination of physiological motion is based on the motion curve (see paragraph 67 for the derivation of physiological motion from the waveform and also matching points along the waveform to physiological events in paragraph 69).


Regarding claim 14, Wollenweber in view of Iatrou teaches all the limitations of claim 11 above.
Wollenweber further teaches wherein the first mode is the static mode, and the second mode is the gating mode (see paragraphs 30-31 for the static mode imaging of segments where no motion occurs and motion mitigation imaging in segments where motion occurs, where the motion mitigation includes parameters such as increased acquisition time based on a preferred motion mitigation technique such as 4D or quiescent-period gating, in paragraph 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the embodiment in fig. 6 to incorporate the fig. 4 step of reconstructing an image for each position in step 616 of fig. 6 the way the embodiment of fig. 4 does in steps 420 and 422, as paragraph 55 states that “values of R for each position may be determined and used in the reconstruction of an image (e.g., using one or more aspects of embodiments discussed in connection with FIG. 1-5”, meaning elements of the embodiment in fig. 4 maybe incorporated in the image reconstruction of the embodiment in fig. 6 to improve identification of portions of the scan regions for which motion mitigation processing is to be applied. See paragraph 21. 

Regarding claim 15, Wollenweber in view of Iatrou teaches all the limitations of claim 11 above.

obtaining reference PET data of the scan region acquired in the first mode or in the second mode (see paragraph 46 for the scout CT scan captured in a static non-gated mode so while Wollenweber does not explicitly indicate that the scout image is PET, it would have been obvious to retrieve such a scout image from a PET image data from a database (see paragraphs 47-49) for use as a reference PET data);
dividing the reference data of the scan region into a plurality of data frames (see the scan normalization step 606 of fig. 6 and fig. 7. Paragraphs 48-49 indicate that the normalization or dividing step allows for use of a common database or lookup table to be used in analyzing a given patient for whom a scan is to be performed. This is, reference data is acquired for the specific patient along with historically specified fields of view or regions. ); 
Wollenweber does not teach obtaining a motion curve based on the plurality of data frames; and determining whether there is the physiological motion in the scan region based on the motion curve. 
However, Iatrou teaches a method for extracting information of a cardiac cycle from projection data including estimating raw motion data representative of the motion of the center of cardiac mass from the one or more sets of CT projection data (see abstract) by obtaining a motion curve (waveform 124 of fig. 6 and paragraph 67) based on the plurality of data frames (paragraph 63 describes the use of image slices); and that the determination of physiological motion is based on the motion curve (see paragraph 67 for the derivation of physiological motion from the waveform and also matching points along the waveform to physiological events in paragraph 69).

Regarding claim 16, Wollenweber in view of Iatrou teaches all the limitations of claim 15 above.
Wollenweber further teaches wherein for each scan region of the one or more scan regions, the determining whether there is a physiological motion in the scan region based on the motion curve further comprises: 
obtaining a spectrum characteristic corresponding to the motion curve (See paragraph 32 for the R value generation indicative of the physiological motion frequency); and
 obtaining a physiological motion characteristic based on the spectrum characteristic (Paragraphs 18 and 32 describe that the value of R is a metric used to analyze, identify and describe an amplitude of motion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the embodiment in fig. 6 to incorporate the PCA based waveform generation step in fig. 1 to improve identification of portions of the scan regions for which motion mitigation processing is to be applied. See paragraph 21. Paragraph 55 further states that “values of R for each position may be determined and used in the reconstruction of an image (e.g., using one or more aspects of embodiments discussed in connection with FIG. 1-5”, meaning elements of the embodiment in fig. 1 maybe incorporated in the image reconstruction of the embodiment in fig. 6.


Wollenweber does not teach obtaining a topogram of the one or more scan regions of the scan volume, wherein for each scan region of the one or more scan regions, the determining whether there is a physiological motion in the scan region comprises determining whether there is a physiological motion in the scan region based on the topogram.
However, Fox further teaches obtaining a topogram of the one or more scan regions of the scan volume, wherein for each scan region of the one or more scan regions (see figs. 3A-3C and paragraphs 23-24 for the images depicting intensity levels within the region of interest), 
the determining whether there is a physiological motion in the scan region comprises determining whether there is a physiological motion in the scan region based on the topogram (paragraph 36 describes an image showing regions of high activity as dark regions in fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wollenweber’s process for use with PET images the way Fox teaches to effectively distinguish the region of interest (see paragraph 49). 

Regarding claim 19, Wollenweber in view of Iatrou teaches all the limitations of claim 11 above.
Wollenweber further teaches wherein the PET image of the scan volume is generated by stitching the PET sub-images of the one or more scan regions (The embodiment in fig. 4 includes step 420 of fig. 4 and paragraph 40 which includes stitching together the PET image data collected for the various bed or detector positions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the embodiment in fig. 6 to incorporate the fig. 4 step of reconstructing an image for each position in step 616 of fig. 6 the way the embodiment of fig. 4 does in steps 4


Regarding claim 20, Wollenweber teaches a non-transitory computer readable medium (see paragraph 74), comprising instructions (see paragraph 74 for the software) being executed by at least one processor (see microprocessor in paragraph 71), causing the at least one processor to implement a method (see method 600 for imaging an object in fig. 6 and paragraph 45), comprising
determining a scan volume of a subject supported by a scan table (see step 602 of fig. 1  and paragraph 46 for the scout scan of a scan range or volume (paragraph 44) of a patient being imaged supported on a bed or table according to paragraph 24); 
dividing the scan volume of the subject into one or more scan regions (see fig. 7 and paragraphs 48-49 which explain that the scan range for a given patient a determined including overlapping FOVs or bed positions); 
for each scan region of the one or more scan regions, determining whether there is a physiological motion in the scan region (see steps 608-610 in fig. 6 and paragraphs 51-52 for the determination of motion in a current FOV or bed position);
determining a scan mode for scanning the scan region based on whether there is physiological motion in the scan region, where the scan mode includes a first mode and a second mode (paragraph 52 indicate that a motion mitigation scanning is implemented if a threshold motion is detected. According to paragraph 52, if no motion is detected for the specified position or segment, no gated scan is performed for that position or segment), the scan mode includes the first mode if it is paragraph 54 discloses two modes of scanning based on a determination of whether physiological motion occur as made in steps 608 and 610 of fig. 6);
acquiring positron emission tomography (PET) data by performing a scan of the scan region based on the scan mode (see step 618 of fig. 6 and paragraph 54 for the performance of the scan based on determined scan parameters); 
While Wollenweber teaches in step 618 of fig. 6 and paragraph 54 that the scan is performed using determined parameters as a motion-mitigated scan, a first mode, or none motion-mitigated scan, a second mode, and in paragraph 55 that an image is reconstructed from the PET data, Wollenweber does not explicitly state wherein the first mode is at least a static mode or a transmission mode for scanning the scan region, the second mode is a gating mode for scanning the scan region, generating a PET sub-image of the scan region based on the PET data of the scan region; generating a PET image of the scan volume based on one or more PET sub-images.
However, in a different embodiment (figs. 3-4), Wollenweber teaches an imaging protocol wherein the first mode is at least a static mode or a transmission mode for scanning the scan region, the second mode is a gating mode for scanning the scan region  (see paragraphs 30-31 for the static mode imaging of segments where no motion occurs and motion mitigation imaging in segments where motion occurs, where the motion mitigation includes parameters such as increased acquisition time based on a preferred motion mitigation technique such as 4D or quiescent-period gating, in paragraph 43). Fig. 4 also depicts generating a PET sub-image of the scan region based on the PET data of the scan region (see step 420 of fig. 4 and paragraph 40 for the PET image data collected for the various bed or detector positions); generating a PET image of the scan volume based on one or more PET sub-images see step 422 and paragraph 40 for the generation of the whole body image upon stitching together of the “slices of data and/or images”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the embodiment in fig. 6 to incorporate the fig. 4 step of reconstructing an image for each position in step 616 of fig. 6 the way the embodiment of fig. 4 does in steps 420 and 422, as paragraph 55 states that “values of R for each position may be determined and used in the reconstruction of an image (e.g., using one or more aspects of embodiments discussed in connection with FIG. 1-5”, meaning elements of the embodiment in fig. 4 maybe incorporated in the image reconstruction of the embodiment in fig. 6 to improve identification of portions of the scan regions for which motion mitigation processing is to be applied. See paragraph 21. 
Wollenweber does not teach obtaining a motion curve of a center of mass of the subject; and that the determination of physiological motion is based on the motion curve.
However, Iatrou teaches a method for extracting information of a cardiac cycle from projection data including estimating raw motion data representative of the motion of the center of cardiac mass from the one or more sets of CT projection data (see abstract) by obtaining a motion curve (waveform 124 of fig. 6 and paragraph 67) of a center of mass of the subject (paragraph 67 describes the waveform as a amplitude of extracted motion of the center of mass plotted against time); and that the determination of physiological motion is based on the motion curve (see paragraph 67 for the derivation of physiological motion from the waveform and also matching points along the waveform to physiological events in paragraph 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wollenweber’s physiological motion determination to include Iatrou’s use of motion waveform 124 (i.e. obtaining a motion curve of a center of mass of the subject and determining physiological motion based on the motion curve) in ascertaining the amplitude of 

Regarding claim 22, Wollenweber in view of Iatrou teaches all the limitations of claim 1 above.
Wollenweber teaches all the limitations of claim wherein generating a PET image of the scan volume based on one or more PET sub-images includes adjusting statistical characteristics of the one or more scan regions, wherein the statistical characteristics include at least one of a scan time period of the scan region (see paragraph 43 for the increasing of the scan or acquisition time for the regions determined to have motion)

Regarding claim 24, Wollenweber in view of Iatrou teaches all the limitations of claim 10 above.
Wollenweber further teaches wherein the stitching the PET sub-images of the one or more scan regions include a frequency domain based technique (see paragraph 32 for the determination of motion metric and the use of the motion metric in the weighting scheme in fig. 3 and paragraph 30 for the stitching of the sub-images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the embodiment in fig. 6 to incorporate the fig. 4 step of reconstructing an image for each position in step 616 of fig. 6 the way the embodiment of fig. 4 does in steps 420 and 422, as paragraph 55 states that “values of R for each position may be determined and used in the reconstruction of an image (e.g., using one or more aspects of embodiments discussed in connection with FIG. 1-5”, meaning elements of the embodiment in fig. 4 maybe incorporated in the image reconstruction of the embodiment in fig. 6 to improve identification of portions of the scan regions for which motion mitigation processing is to be applied. See paragraph 21. 

Claims 8, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wollenweber in view of Iatrou, as applied to claims 1 and 11 respectively above, and further in view of Moulin, et al., US 20170020466, hereafter referred to as “Moulin”. 
 
Regarding claim 8, Wollenweber in view of Iatrou teaches all the limitations of claim 1 above.
Wollenweber further teaches wherein each scan region of the one or more scan regions corresponds to a position of the scan table (see fig. 7 and paragraph 49), for each scan region of the one or more scan regions, the determining whether there is a physiological motion in the scan region comprising determining whether there is a physiological motion in the scan region based on the first information (see steps 608-610 and paragraph 52 indicate that a motion mitigation scanning is implemented if a threshold motion is detected. According to paragraph 52, if no motion is detected for the specified position or segment, no gated scan is performed for that position or segment).
Wollenweber does not teach the method further comprises: assigning different marks each of which corresponds to one or more scan regions; 
generating first information relating to each scan region of the one or more scan regions based on the different marks; and 
However, Moulin teaches an examination table of a medical imaging system comprising a tabletop, a table column supporting the tabletop, and a translation system (see abstract), including assigning different marks (see barcodes 15 of fig. 1 and paragraph 43) corresponding to each scan region of the one or more scan regions (see paragraph 43); 
generating first information relating to each scan region of the one or more scan regions based on the different marks (see paragraph 58 for the positioning of different sections of the body within a field of view of the X-ray source based on the translation of the tabletop 1 determined from the barcode readings); and 


Regarding claim 17, Wollenweber in view of Iatrou teaches all the limitations of claim 11 above.
Wollenweber further teaches wherein each scan region of the one or more scan regions corresponds to a position of the scan table (see fig. 7 and paragraph 49), for each scan region of the one or more scan regions, the determining whether there is a physiological motion in the scan region comprising determining whether there is a physiological motion in the scan region based on the first information (see steps 608-610 and paragraph 52 indicate that a motion mitigation scanning is implemented if a threshold motion is detected. According to paragraph 52, if no motion is detected for the specified position or segment, no gated scan is performed for that position or segment).
Wollenweber does not teach the method further comprises: assigning different marks each of which corresponds to one or more scan regions; 
generating first information relating to each scan region of the one or more scan regions based on the different marks; and 
However, Moulin teaches an examination table of a medical imaging system comprising a tabletop, a table column supporting the tabletop, and a translation system (see abstract), including assigning different marks (see barcodes 15 of fig. 1 and paragraph 43) corresponding to each scan region of the one or more scan regions (see paragraph 43); 
generating first information relating to each scan region of the one or more scan regions based on the different marks (see paragraph 58 for the positioning of different sections of the body within a field of view of the X-ray source based on the translation of the tabletop 1 determined from the barcode readings); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wollenweber’s apparatus, as modified by Iatrou, with Moulin’s barcode enabled table positioning which allows for specified regions of the body to be imaged the way Moulin teaches to allow seamless translations of the patient support during scanning. (See paragraph 25).

Regarding claim 23, Wollenweber in view of Iatrou and Moulin teaches all the limitations of claim 8 above. 
Moulin further teaches wherein the different marks include a barcode (see barcodes 15 of fig. 1 and paragraph 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wollenweber’s apparatus, as modified by Iatrou, with Moulin’s barcode enabled table positioning which allows for specified regions of the body to be imaged the way Moulin teaches to allow seamless translations of the patient support during scanning. (See paragraph 25).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wollenweber in view of Iatrou, as applied to claim 1 above, and further in view of DeMeester, et al., US 20100290683, hereafter referred to as “DeMeester”. 

Regarding claim 21, Wollenweber in view of Iatrou teaches all the limitations of claim 1 above.

However, DeMeester teaches PET imaging with improved physiological motion correction (see paragraphs 7-8) that uses a vital signs monitor (VSM) for gating (see paragraph 22) and where reconstruction algorithm including a vital signs monitor (VSM) gating reconstruction algorithm for a scan region where it is determined that there is a physiological motion is used (see paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wollenweber, as modified by Iatrou, to implement DeMeester’s reconstruction algorithm that directly measures displacement of a region of interest in subject with the advantage of improving PET image quality and permitting remedial and/or real-time image correction. (See paragraph 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793 


                                                                                                                                                                                  /KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793